Citation Nr: 1531658	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for hallux valgus, status post right medial bunionectomy, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to service connection for intervertebral disc syndrome as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2013 rating decisions of the Philadelphia, Pennsylvania Regional Office (RO).  

In November 2014, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

The record also reflects that the Veteran filed a timely notice of disagreement with a December 2014 rating action's denial of a claim for service connection for intervertebral disc syndrome as secondary to service-connected disability.  However, no statement of the case (SOC) has been issued with respect to this issue.  The Board will therefore take jurisdiction of this claim for the sole purpose of remanding it for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for intervertebral disc syndrome as secondary to service-connected disability and an increased rating for bilateral pes planus, currently rated as 30 percent disabling, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 17, 2014, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy.

2.  On November 17, 2014, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for hallux valgus, status post right medial bunionectomy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for hallux valgus, status post right medial bunionectomy, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On November 17, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy, and entitlement to an increased rating for hallux valgus, status post right medial bunionectomy. 

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claims of entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy, and an increased rating for hallux valgus, status post right medial bunionectomy and as such, those issues are dismissed. 


ORDER

The claim of entitlement to an increased rating for painful scars, left and right lower extremities associated with hallux valgus, status post right medial bunionectomy is dismissed.

The claim of entitlement to an increased rating for hallux valgus, status post right medial bunionectomy is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for a rating in excess of 30 percent for bilateral pes planus, the Board notes that the Veteran asserts that his bilateral pes planus symptoms have worsened since the last VA examination in May 2012.  

At the November 2014 Board hearing, the Veteran testified that his symptoms have worsened.  Specifically, he reported that it is painful to walk, if he turns his feet or wiggles his toes his feet cramp up, the pain in his feet necessitates frequent stretching and massaging in order to alleviate cramping and pain, and he is unable to drive because he has no control on the bottom of his feet.  The Veteran also stated that although he has orthopedic shoes provided by VA, the shoes do not alleviate all of the pain in his feet.  Additionally, the Veteran testified that he takes medication for the pain in his feet and that medication makes him drowsy, which in turn makes him unable to work.  

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 30 percent for bilateral pes planus.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as was noted previously, the record reflects that the Veteran filed a timely notice of disagreement with a December 2014 rating action's denial of a claim for service connection for intervertebral disc syndrome as secondary to service-connected disability.  However, no statement of the case (SOC) has been issued with respect to this issue.  The Board will therefore take jurisdiction of this claim for the sole purpose of remanding it for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a SOC as to the issue of service connection for intervertebral disc syndrome as secondary to service-connected disability.  Only if the Veteran perfects an appeal should this issue be certified to the Board following completion of any necessary development.

2.  Obtain, and associate with Virtual VA or VBMS any outstanding VA treatment records that are not already associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus, to include an opinion as to whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected conditions.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following:  

(a) Address whether there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and whether the Veteran's bilateral pes planus is not improved by orthopedic shoes or appliances.

(b) Opine whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected conditions alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Thereafter, readjudicate the claims for a rating in excess of 30 percent for bilateral pes planus and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


